  Case 1:20-cr-00334-RPK Document 16 Filed 05/19/21 Page 1 of 1 PageID #: 48

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RAS                                                271 Cadman Plaza East
F. #2020R00693                                     Brooklyn, New York 11201



                                                   May 19, 2021

By ECF and E-mail

The Honorable Rachel P. Kovner
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Emmanuel Vasquez-Haro
                     Criminal Docket No. 20-334 (RPK)       .

Dear Judge Kovner:

               The parties understand that the change of plea hearing in the above-captioned
case currently scheduled for June 14, 2021 at 10:30 a.m. will be adjourned to June 21, 2021
at 12:00 p.m. The government moves with the defendant’s consent to exclude time under the
Speedy Trial Act, 18 U.S.C. § 3161, until the new hearing date to allow the parties to finalize
plea negotiations and the plea agreement. The government respectfully submits that such
exclusion of time is in the interests of justice and the public.



                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                           By:                    /s/
                                                   Rachel A. Shanies
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6140

cc:    Ashley M. Burrell, Esq. (counsel to defendant) (by ECF and Email)
